*477Petitioner commenced this proceeding after the expiration of the promotional list. As petitioner acknowledges, he may not be promoted from an expired list and the courts do not have the power to extend the life of a civil service list (see Matter of Deas v Levitt, 73 NY2d 525, 532-533 [1989]; Andriola v Ortiz, 156 AD2d 241, 242 [1989], appeal dismissed 75 NY2d 963 [1990]). Further, given, among other things, petitioner’s extensive disciplinary history, respondents had a rational basis for declining to promote him (see generally Matter of Straker v Giuliani, 292 AD2d 260 [2002], lv denied 98 NY2d 606 [2002]). Petitioner’s argument that he was the victim of the Department’s “illegal quota” system lacks evidentiary support. Concur — Tom, J.P, Sweeny, Renwick, Freedman and Manzanet-Daniels, JJ.